On Petition to Rehear.
We are now confronted with the petition to rehear which complains that the question of jurisdiction was not discussed in our opinion delivered on July 23, 1954, at Nashville.
What we held was that where a will has been duly probated in a foreign jurisdiction it cannot be reprobated here for the purpose of contest. That under our decisions the right to contest here was based on foreign unprobated wills, so that we held in the present case that the County Court of Davidson County had no jurisdiction to certify the present will for contest in the courts of this State.
We further observed that the will had been duly probated in the State of Maryland for more than seven years before this proceeding was instituted.
The petition must be overruled.